DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 7, and 12 are objected to because of the following informalities:  
	As to Claim 1: The applicant is advised to replace the claimed phrase “provide the porous composite article” with a new phrase “provide a porous composite article” (Emphasis added). 
       	As to Claims 7 and 12: The applicants are advised to replace “0.91 g/cm3 to about 0.94 g/cm3” with the new phrase “0.9 g/cm3 to about 0.94 g/cm3”. 
 	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “the shell of the core-shell arrangement comprises a melting point that is substantially similar to a melting point of the thermoplastic material” (Emphasis added).  The claimed phrase “substantially similar” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "substantially similar”.  The specification merely repeats what is already in the claim (see, for example, paragraphs [0012] and [0019]-[0024] of applicants’ published application, i.e., US PG PUB 2020/0283592).  Thus, it is unclear what constitutes “substantially similar” melting point. 
	As to Claim 5: Claims 1 and 3, on which claim 5 depends from, do not recite the presence of “the polyolefin” recited in claim 5, and thus, there is no proper antecedent basis for “the polyolefin” (Emphasis added).  It follows that it is unclear what “the polyolefin” recited in claim 5 is referring to. 
	It is noted that since claim 6 is dependent on claim 5 and also ultimately dependent on claim 1, claim 6 is rejected along with claim 5 because it incorporates all the limitations of claims 1 and 5 including those that are indefinite for the reasons set forth above. 
	As to Claim 7: Claims 1, 3, and 5, on which claim 7 depends from, do not provide proper antecedent basis for “the linear low density polyethylene” recited in claim 7 (Emphasis added).  Thus, it is not clear what “the linear low density polyethylene” recited in claim 7 is referring to. 
	As to Claim 8:  Claims 1 and 3, on which claim 8 depends from, do not provide proper antecedent basis for “the polyester” recited in claim 8 (Emphasis added).  Thus, it is not clear what “the polyester” in claim 8 is referring to. 
	As to Claims 19 and 20: Claim 1, on which claims 19 and 20 depend from, do not provide proper antecedent basis for “the porous thermoplastic composite article” recited in claims 19 and 20 (Emphasis added).  Thus, it is not clear what “the porous thermoplastic composite article” is referring to. 
	Additionally, it is noted that since claims 2-4 and 9-18 either directly or ultimately depend from claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite for the reasons set forth above. 
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-6, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0162107)1. 
	As to Claims 1-6, 8-11, and 13-14: Xu et al. disclose a method for preparing a composite article comprising a thermoplastic fiber-reinforced porous core layer (Paragraphs [0007] and [0014]), corresponding to the claimed porous composite article.  The method, according to Xu et al., involves the steps of combining a thermoplastic material and fibers, including reinforcing fiber selected from, among other things, glass fibers (corresponding to the claimed inorganic reinforcing fibers) and thermoplastic fibers having a sheath-core structure (corresponding to the claimed organic reinforcing fibers having core-shell arrangement ) in water (corresponding to the claimed liquid) to produce an aqueous foam, depositing the aqueous foam onto a wire support, i.e., a moving wire screen, evacuating (removing) the water to form a web of open cell structures, depositing a lofting agent onto the formed web, and finally, compressing the formed web to form the composite article ((Paragraphs [0010]-[0018], [0046] and [0074]).  Xu et al. also disclose that the sheath (shell) material of the sheath-core structure comprises a melting point that is the same as (corresponding to the claimed substantially similar) the melting point of the thermoplastic material (Paragraph [0054]).  Xu et al. also disclose that negative pressure is provided at the bottom surface of the formed web during the addition of lofting agent to draw lofting agent into the voids and at least 50% of the lofting agent is retained by the formed web (Paragraphs [0010], [0041]-[0046], and [0052]-[0053]).  Xu et al. further disclose that the reinforcing fibers have a sheath (shell) comprising a polyolefin, e.g., polyethylene, linear low density polyethylene, or polypropylene, and a core comprising a polyester, e.g., polyethylene terephthalate, or polyamide, e.g., co-polyamide or nylon (Paragraphs [0010], [0012] and [0050]). 
	However, Xu et al. does not specifically mention that their core material of the core-shell structure of the organic reinforcing fibers have a melting point that is at least 20 degrees Celsius higher than the melting point of the thermoplastic material as required by the claims of the present application. 
	Nevertheless, Xu et al. do disclose that the use of polyester core fibers desirably having a higher melting point than the thermoplastic material to obtain an advantageous composite article, i.e., providing enhanced formality without break-through when the article is subjected to a deep draw molding process (Paragraphs [0007] and [0054]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the core fibers having an optimum or workable melting point than the thermoplastic material, inclusive of the claimed melting point that is at least 20 degrees Celsius higher than the melting point of the thermoplastic material, with a reasonable expectation of successfully obtaining desired composite article, i.e., providing enhanced formality without break-through when the article is subjected to a deep draw molding process, as suggested by Xu et al. 

5.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0162107) as applied to claims 1-6, 8-11, and 13-14 above, and further in view of “Incredible Facts about Linear Low Density Polyethylene,” TERRACAST, Published online September 15, 2016 (hereinafter referred to as “NPL”).
	The disclosure with respect to Xu et al. in paragraph 4 is incorporated here by reference. They do not specify the particular density of the linear low density polyethylene material of the reinforcing fibers as required by claims 7 and 12.
	However, NPL teaches it is known that linear low density polyethylene material has a density of 0.91-0.94 g/cm3 and also imparts great tensile strength (Page 3). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the linear low density polyethylene material having the claimed known density range taught by NPL as the material used in the method of Xu et al., with a reasonable expectation of successfully imparting great tensile strength. 

6.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0162107) as applied to claims 1-6, 8-11, and 13-14 above, and further in view of Mason et al. (US 2018/0311929). 
	The disclosure with respect to Xu et al. in paragraph 4 is incorporated here by reference.
	Xu et al. disclose that the thermoplastic material comprises a polyolefin, e.g., polypropylene, the inorganic reinforcing fibers comprise glass fibers, the organic reinforcing fibers comprise a polyolefin, e.g., polyethylene, in the shell and polyester or polyamide, e.g., nylon, in the core, and a lofting agent comprising microspheres (Paragraphs [0010], [0012], [0047] and [0050]).  Xu et al. also disclose that the composiate article has a porosity of 5-90% (Paragraph [0046]), which overlaps with the claimed porosity of 20%-80%.  Xu et al. further disclose that the use of polyester core fibers desirably having a higher melting point than the thermoplastic material to obtain an advantageous composite article, i.e., providing enhanced formality without break-through when the article is subjected to a deep draw molding process (Paragraphs [0007] and [0054]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the core fibers having an optimum or workable higher melting point than the thermoplastic material, inclusive of the claimed melting point that is at least 50 degrees Celsius higher than the melting point of the thermoplastic material, with a reasonable expectation of successfully obtaining desired composite article, i.e., providing enhanced formality without break-through when the article is subjected to a deep draw molding process, as suggested by Xu et al.
	However, Xu et al. do not specify that their microspheres present in the lofting agent are expandable as required by the claims of the present application.
	Nevertheless, Mason et al. disclose the use of lofting agent comprising expandable microspheres for preparing desired composite articles (Paragraphs [0071] and [0085]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the expandable microspheres lofting agent taught by Mason et al. as the lofting agent used in the method of Xu et al., with a reasonable expectation of successfully obtaining desired composite article. 

7.	On this record, it is noted that upon search, co-pending US Application no. 16/778,097 (corresponding to US PG PUB 2020/0290310) was uncovered.  However, since the claims of this application do not recite or would have suggested the presently claimed specific method, no rejection based on the claims of this application was made in this present action. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/02/2020.